





Sprout Social, Inc.
Non-Employee Director Compensation Policy
(as amended effective as of April 23, 2020)
Non-employee members of the board of directors (the "Board") of Sprout Social,
Inc. (the "Company") shall be eligible to receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Policy (as amended from
time to time, this "Policy"). The cash and equity compensation described in this
Policy shall be paid or be made, as applicable, automatically and without
further action of the Board, to each member of the Board who is not an employee
of the Company or any parent or subsidiary of the Company (each, a "Non-Employee
Director") who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Policy was adopted effective
as of December 12, 2019, and is hereby amended effective as of April 23, 2020,
and shall remain in effect until it is revised or rescinded by further action of
the Board. This Policy may be amended, modified or terminated by the Board at
any time in its sole discretion. The terms and conditions of this Policy shall
supersede any prior cash and/or equity compensation arrangements for service as
a member of the Board between the Company and any of its Non-Employee Directors
and between any subsidiary of the Company and any of its non-employee directors.
1.Cash Compensation
.
(a)Annual Retainers. Each Non-Employee Director shall receive an annual retainer
of $30,000 for service on the Board.


(b)Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following annual retainers:


(i)Non-Executive Lead Director. A Non-Employee Director serving as Non-Executive
Lead Director of the Board shall receive an additional annual retainer of
$15,000 for such service.


(ii)Audit Committee. A Non-Employee Director serving as Chairperson of the Audit
Committee shall receive an additional annual retainer of $20,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$10,000 for such service.


(iii)Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$12,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.


(iv)Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $12,000 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.





--------------------------------------------------------------------------------





(c)Payment of Retainers. The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, such Non-Employee Director shall
receive a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Sections 1(a) and
1(b), with such prorated portion determined by multiplying such otherwise
payable retainer(s) by a fraction, the numerator of which is the number of days
during which the Non-Employee Director serves as a Non-Employee Director or in
the applicable positions described in Section 1(b) during the applicable
calendar quarter and the denominator of which is the number of days in the
applicable calendar quarter.


2.Equity Compensation


Effective as of April 23, 2020, Non-Employee Directors shall be granted the
equity awards described below. The awards described below shall be granted under
and shall be subject to the terms and provisions of the Company’s 2019 Incentive
Award Plan or any other applicable Company equity incentive plan then-maintained
by the Company (such plan, as may be amended from time to time, the "Equity
Plan") and shall be granted subject to the execution and delivery of award
agreements, including attached exhibits, in substantially the forms previously
approved by the Board. All applicable terms of the Equity Plan apply to this
Policy as if fully set forth herein, and all equity grants hereunder are subject
in all respects to the terms of the Equity Plan.
(a)    Start Date Awards. Except as otherwise determined by the Board, each
Non-Employee Director who is initially elected or appointed to the Board shall
be automatically granted, on the date of such Non-Employee Director’s initial
election or appointment (such Non-Employee Director’s "Start Date"), an award of
restricted stock units that have an aggregate fair value on the date of such
Start Date of $240,000 (as determined in accordance with FASB Accounting Code
Topic 718 ("ASC 718")) and with the number of shares of common stock underlying
such award subject to adjustment as provided in the Equity Plan. The awards
described in this Section 2(a) shall be referred to as "Start Date Awards."


(b)    Annual Awards. Except as otherwise set forth in Section 2(c), each
Non-Employee Director who (i) serves on the Board as of the date of any annual
meeting of the Company’s stockholders (an "Annual Meeting") and (ii) will
continue to serve as a Non-Employee Director immediately following such Annual
Meeting shall be automatically granted, on the date of such Annual Meeting, an
award of restricted stock units that have an aggregate fair value on the date of
such Annual Meeting of $160,000 (as determined in accordance with ASC 718) and
with the number of shares of common stock underlying such award subject to
adjustment as provided in the Equity Plan. The awards described in this Section
2(b) shall be referred to as the "Annual Awards."


(c)    Initial Annual Meeting Awards. Notwithstanding anything to the contrary
herein, (i) any Non-Employee Director who commences service on the date of an
Annual Meeting and receives a Start Date Award pursuant to Section 2(a) on the
date of such Annual Meeting will not also receive an Annual Award on the date of
such Annual Meeting and (ii) any Non-Employee Director who commences service on
the date other than the date of an Annual Meeting shall, in addition to such
Non-Employee Director’s Start Date Award, be granted an award of restricted
stock units (a "Pro-Rata Annual Award") on the date of the first Annual Meeting
following the date of grant of such Start Date Award (the "Initial Annual
Meeting"), with an aggregate fair value on the date of such Initial Annual
Meeting (as determined in accordance with ASC 718) equal to the product of (x)
$160,000 and (y) a fraction, the numerator of which is the number of days during
the period beginning on the first anniversary of such Non-Employee Director’s
Start Date and





--------------------------------------------------------------------------------





ending on the date of the next Annual Meeting following the Initial Annual
Meeting and the denominator of which is 365 (with the number of shares of common
stock underlying such award subject to adjustment as provided in the Equity
Plan). For the avoidance of doubt, the Pro-Rata Annual Award shall be granted in
lieu of, and not in addition to, the Annual Award at the Initial Annual Meeting.


(d)    Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive a Start Date
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Annual Awards as
described in Section 2(b) above.


(e)    Vesting of Awards Granted to Non-Employee Directors. Each Start Date
Award shall vest and become exercisable as to one-third (1/3) of the total
number of restricted stock units subject to such award on the first anniversary
of the date of grant and as to an additional 1/8th of the total number of
restricted stock units subject to such award on each quarterly anniversary of
the date of grant thereafter (and if there is no corresponding day, the last day
of the applicable month) such that the Start Date Award shall be fully vested on
the third anniversary of the date of grant, subject to the Non-Employee Director
continuing in service on the Board through the applicable vesting date. Each
Annual Award and Pro-Rata Annual Award shall vest and become exercisable on the
earlier of (i) the day immediately preceding the date of the first Annual
Meeting following the date of grant and (ii) the first anniversary of the date
of grant, subject to the Non-Employee Director continuing in service on the
Board through the applicable vesting date. No portion of an Annual Award,
Pro-Rata Annual Award or Start Date Award that is unvested or unexercisable at
the time of a Non-Employee Director’s termination of service on the Board shall
become vested and exercisable thereafter. All of a Non-Employee Director’s
Annual Awards, Pro-Rata Annual Awards and Start Date Awards shall vest in full
immediately prior to the occurrence of a Change in Control (as defined in the
Equity Plan), to the extent outstanding at such time.







